          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 1 of 24



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Neal J. Deckant (State Bar No. 322946)
     1990 North California Blvd., Suite 940
 3
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-mail: ltfisher@bursor.com
             ndeckant@bursor.com
 6
     BURSOR & FISHER, P.A.
 7   Scott A. Bursor (State Bar No. 276006)
     2665 S. Bayshore Dr., Suite 220
 8   Miami, FL 33133
     Telephone: (305) 330-5512
 9   Facsimile: (305) 676-9006
     E-Mail: scott@bursor.com
10

11   Attorneys for Plaintiff

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15   RACHEL LEPKOWSKI, individually and on         Case No.
     behalf of all others similarly situated,
16                                                 CLASS ACTION COMPLAINT
                               Plaintiff,
17
                    v.                             JURY TRIAL DEMANDED
18

19   CAMELBAK PRODUCTS, LLC and
     CAMELBAK INTERNATIONAL, LLC,
20
                                Defendant.
21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 2 of 24



 1             Plaintiff Rachel Lepkowski (“Plaintiff”), individually and on behalf of herself and all others
 2   similarly situated, by and through her attorneys, makes the following allegations pursuant to the
 3   investigation of her counsel and based upon information and belief, except as to allegations
 4   specifically pertaining to herself and her counsel, which are based on personal knowledge.
 5                                         NATURE OF THE ACTION
 6             1.      This is a class action suit brought against Defendants CamelBak Products, LLC
 7   (“CamelBak Products”) and CamelBak International, LLC (“CamelBak International”)
 8   (collectively, “CamelBak”) for manufacturing, distributing, and selling defective CamelBak eddy
 9   Water Bottles, including the CamelBak eddy Water Bottle 32 oz, CamelBak eddy Water Bottle 25
10   oz, CamelBak eddy Water Bottle 20 oz, Camelbak eddy Kids Water Bottle 12 oz, CamelBak Kids
11   Vacuum Insulated Stainless Water Bottle 12 oz, CamelBak eddy Kids Insulated Water Bottle 12
12   oz, CamelBak eddy Insulated Water Bottle 20 oz, CamelBak eddy Vacuum Insulated Stainless
13   Water Bottle 20 oz, and CamelBak eddy Glass Water Bottle 24 oz (collectively, the “CamelBak
14   eddy”).
15             2.      CamelBak warranted that the CamelBak eddy is “spill-proof.” Among other
16   representations, CamelBak claims that consumers who purchase the CamelBak eddy will “[e]njoy
17   spill-proof sipping at work or on the trail.” However, the design of the CamelBak eddy is
18   fundamentally defective. The bottles are not “spill-proof” because water may run, flow, or fall out
19   of the bottles.
20             3.      Plaintiff brings this action on behalf of herself and a class of all similarly situated
21   purchasers of the CamelBak eddy in the United States for: (i) violation of the Magnuson-Moss
22   Warranty Act, 15 U.S.C. §§ 2301, et seq.; (ii) breach of express warranty; (iii) breach of the
23   implied warranty of merchantability; (iv) unjust enrichment; (v) violation of California’s
24   Consumers Legal Remedies Act (“CLRA”), Cal. Civil Code §§ 1750, et seq.; (vi) violation of
25   California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; (vii)
26   violation of California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500 et seq.;
27   (viii) negligent misrepresentation; and (ix) fraud.
28

     CLASS ACTION COMPLAINT                                                                                      1
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 3 of 24



 1                                                  PARTIES
 2
            4.      Plaintiff Rachel Lepkowski is a natural person and citizen of the State of California
 3
     who resides in Oakland, California. Plaintiff Lepkowski purchased a CamelBak eddy Water Bottle
 4
     25 oz for approximately $15 from Sports Basement in Berkeley, California within the relevant time
 5
     period. Plaintiff Lepkowski visited Sports Basement on several occasions to look at its water bottle
 6
     selection before purchasing the CamelBak eddy. Prior to her purchase, Plaintiff Lepkowski
 7
     reviewed the labeling, packaging, and marketing materials for the CamelBak eddy and saw the
 8
     representation that it is purportedly “spill-proof.” Plaintiff Lepkowski understood these claims to
 9
     be representations and warranties by Defendants that the CamelBak eddy is purportedly “spill-
10
     proof” and free of defects that would cause water to run, flow, or fall out of the bottle (i.e., leak).
11
     Plaintiff Lepkowski reasonably relied on Defendants’ representation that the CamelBak eddy is
12
     “spill-proof” when she purchased the CamelBak eddy. However, Plaintiff Lepkowski’s water
13
     bottle is defective because it leaks and has actually leaked during prior use. Plaintiff Lepkowski
14
     relied on these representations and warranties in deciding to purchase her CamelBak eddy, and
15
     these representations were part of the basis of the bargain, in that she would not have purchased her
16
     CamelBak eddy if she had known that it was not, in fact, “spill-proof.” Plaintiff Lepkowski also
17
     understood that in making the sale, the retailer was acting with the knowledge and approval of
18
     CamelBak and/or as the agent of CamelBak. Plaintiff Lepkowski also understood that her
19
     purchase involved a direct transaction between herself and CamelBak, because her CamelBak eddy
20
     came with packaging and other materials prepared by CamelBak, including representations and
21
     warranties that her CamelBak eddy is purportedly “spill-proof.”
22
            5.      Defendant CamelBak Products, LLC is a Delaware limited liability company with its
23
     principal place of business at 2000 South McDowell Suite 200, Petaluma, California. CamelBak
24
     Products does business throughout California and the entire United States. CamelBak Products is a
25
     market leader in hydration products, such as hydration packs and water bottles.
26

27

28

     CLASS ACTION COMPLAINT                                                                                    2
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 4 of 24



 1          6.      Defendant CamelBak International, LLC is a California limited liability company
 2   with its principal place of business at 2000 South McDowell Suite 200, Petaluma, California.
 3   CamelBak Products does business throughout California and the entire United States. CamelBak
 4   International is a market leader in hydration products, such as hydration packs and water bottles.
 5
                                        JURISDICTION AND VENUE
 6
            7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
 7
     § 1332(d)(2)(A) because this case is a class action where the aggregate claims of all members of
 8
     the proposed class are in excess of $5,000,000.00, exclusive of interest and costs, and a least one
 9
     member of the proposed class is a citizen of a state different from Defendants.
10
            8.      This Court has personal jurisdiction over Defendants because they have continuous
11
     and systematic contacts with the State of California as to essentially render them “at home” in this
12
     State, and Defendants’ principal places of business are located in this State. Moreover, Defendants
13
     have purposefully availed themselves of the laws and benefits of doing business in this State, and
14
     Plaintiff’s claims arise out of the Defendants’ forum-related activities. Furthermore, a substantial
15
     portion of the events giving rise to Plaintiff’s claims occurred in this State, including Plaintiff’s
16
     purchase of the CamelBak eddy.
17
            9.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because
18
     a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
19
     District. Plaintiff resides in this District and purchased the CamelBak eddy in this District.
20
     Moreover, Defendants’ principal place of business is located in this District.
21

22                                COMMON FACTUAL ALLEGATIONS
            A.      CamelBak’s Repeated Representations That The CamelBak Eddy
23
                    Is “Spill-Proof”
24
            10.     The representation that the CamelBak eddy is “spill-proof” is core to Defendants’
25
     marketing for the CamelBak eddy, and it appears throughout the product’s labeling and packaging.
26

27

28

     CLASS ACTION COMPLAINT                                                                                  3
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 5 of 24



 1           11.     For example, Defendants’ online webpage for the CamelBak eddy contains a video
 2   which states that “all CamelBak eddy bottles come with our spill-proof bite valve.” It goes on to
 3   state that “all bottles are spill-proof.”
 4

 5

 6

 7

 8

 9

10

11

12           12.     Additionally, the CamelBak eddy is packaged for distribution with a cardboard

13   hangtag. The cardboard hangtag states that the CamelBak eddy is “spill proof:”

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                                                              4
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 6 of 24



 1          13.     The claim that CamelBak eddy has a “spill-proof bite valve” appears on all
 2   CamelBak eddy packaging:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          14.     CamelBak’s website claims that consumers of the CamelBak eddy will “[e]njoy
18   spill-proof sipping.”
19

20

21

22

23
            15.     Similarly, Defendants’ website features the following “specification” for the
24
     CamelBak eddy:
25

26

27

28

     CLASS ACTION COMPLAINT                                                                         5
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 7 of 24



 1          16.     Commercial retailers also consistently and prominently represent that the CamelBak
 2   eddy is “spill-proof” on their retail websites. For example, Target’s website includes “spill-proof”
 3   as a feature of the product:
 4

 5

 6

 7

 8   Amazon features a similar representation:
 9

10

11

12

13

14

15   Bed Bath & Beyond’s retail website also contains this representation:
16

17

18

19

20

21          17.       Each of these representations are false and misleading. As discussed below, the

22   CamelBak eddy is not “spill-proof” because it leaks.

23   //

24   //

25   //

26   //

27   //

28   //

     CLASS ACTION COMPLAINT                                                                             6
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 8 of 24



 1          B.        Defendants Are Aware That The CamelBak Eddy Is Not “Spill-
                      Proof.”
 2

 3          18.       The internet is replete with consumer complaints about the CamelBak eddy leaking.

 4   For example, one victim wrote:

 5                Absolutely TERRIBLE. This spills out the sides and down the bite valve.
                  I purchased this yesterday, and opened it today. after I cleaned it and
 6                properly attached all the pieces, I drank out of it, to test it. Without tilting
                  the bottle, you cannot drink out of it because there is a huge gap between
 7                the valve and the straw. The water doesn’t directly flow from the straw
                  to the valve so it leaks terribly.
 8
     Another victim wrote:
 9
                  Ive had this bottle for a few months now and it leaks. … [T]he bottle is
10                leaking from the top even while its standing up so you can imagine that it
                  cant even be on its side.
11
     A third victim wrote:
12
                  While the general construction quality was good, the lid would leak a lot.
13                The leaking would mostly happen just after filling the bottle, and it was
                  enough to be inconvenient – enough to fill up a gatorade bottle cap. I
14                know that doesn’t sound like a lot, but a water bottle really shouldn’t be
                  leaking at all.
15
     A fourth victim wrote:
16
                  I bought this from a outdoor store 2 back in March and I used it 3 times
17                before I realized that laying on it’s side it would leak from the mouth
                  piece. I went on the products site to order a new cap, it came quickly and
18                free of charge but this replacement all leaked the second I put it on.
19
            19.       Defendants are aware of these complaints, and know that the CamelBak eddy is
20
     prone to leaking. For example, Defendants have acknowledged that the CamelBak eddy leaks
21
     when exposed to a change in altitude:
22

23

24

25

26   //

27   //

28   //

     CLASS ACTION COMPLAINT                                                                          7
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 9 of 24



 1          20.       Furthermore, Defendants’ online Frequently Asked Questions (“FAQ”) even
 2   contains a section on the CamelBak eddy leaking:
 3

 4

 5

 6

 7

 8

 9

10

11

12          21.       Despite Defendants’ knowledge of the leaking defect, they have not recalled the
13   bottles or otherwise sought to remedy the fact that the bottles are not “spill-proof.” Instead,
14   Defendants continue to prominently market the CamelBak eddy with the claim that the product is
15   “spill-proof.”
16                                    CLASS ACTION ALLEGATIONS
17          22.       Plaintiff seeks to represent a class defined as all persons in the United States who
18   purchased a CamelBak eddy (the “Class”). Excluded from the Class are persons who made such
19   purchases for the purpose of resale.
20          23.       Plaintiff also seeks to represent a subclass of all Class Members who purchased a
21   CamelBak eddy in the State of California (the “California Subclass”).
22          24.       Members of the Class are so numerous that their individual joinder herein is
23   impracticable. On information and belief, members of the Class number in the millions. The
24   precise number of Class members and their identities are unknown to Plaintiff at this time but may
25   be determined through discovery. Class members may be notified of the pendency of this action
26   by mail and/or publication through the distribution records of Defendants.
27          25.       Common questions of law and fact exist as to all Class members and predominate
28   over questions affecting only individual Class members. Common legal and factual questions

     CLASS ACTION COMPLAINT                                                                                  8
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 10 of 24



 1   include, but are not limited to, whether Defendants’ labeling, marketing, and advertising is false
 2   and misleading; whether Defendants have violated the Magnusson-Moss Warranty Act 15 U.S.C.
 3   2301, et seq.; whether Defendants have violated California’s Consumers Legal Remedies Act,
 4   Civil Code §§ 1750, et seq.; whether Defendants have violated California’s Unfair Competition
 5   Law, Bus. & Prof. Code §§ 17200, et seq., and have committed other tortious acts as described
 6   herein.
 7             26.   The claims of the named Plaintiff are typical of the claims of the Class in that the
 8   named Plaintiff purchased a CamelBak eddy in reliance on the representations and warranties
 9   described above and suffered a loss as a result of that purchase.
10             27.   Plaintiff is an adequate representative of the Class and Subclass because her
11   interests do not conflict with the interests of the Class and Subclass members she seeks to
12   represent, she has retained competent counsel experienced in prosecuting class actions, and she
13   intends to prosecute this action vigorously. The interests of Class members will be fairly and
14   adequately protected by Plaintiff and her counsel.
15             28.   The class mechanism is superior to other available means for the fair and efficient
16   adjudication of the claims of Class members. Each individual Class member may lack the
17   resources to undergo the burden and expense of individual prosecution of the complex and
18   extensive litigation necessary to establish Defendants’ liability. Individualized litigation increases
19   the delay and expense to all parties and multiplies the burden on the judicial system presented by
20   the complex legal and factual issues of this case. Individualized litigation also presents a potential
21   for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
22   management difficulties and provides the benefits of single adjudication, economy of scale, and
23   comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment
24   of the liability issues will ensure that all claims and claimants are before this Court for consistent
25   adjudication of the liability issues
26             29.   Plaintiff brings all claims in this action individually and on behalf of members of the
27   Class and Subclass against Defendants.
28

     CLASS ACTION COMPLAINT                                                                                   9
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 11 of 24



 1                                             COUNT I
                            (Violation Of The Magnusson-Moss Warranty Act,
 2                                      15 U.S.C. §§ 2301, et seq.)
 3             30.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
 4   paragraphs of this complaint.
 5             31.   Plaintiff brings this claim individually and on behalf of the members of the
 6   proposed Class and Subclass against Defendants.
 7             32.   The CamelBak eddy is a consumer product as defined in 15 U.S.C. § 2301(1).
 8             33.   Plaintiff and Class members are consumers as defined in 15 U.S.C. § 2301(3).
 9             34.   Defendants are suppliers and warrantors as defined in 15 U.S.C. § 2301(4) and (5).
10             35.   In connection with the sale of the CamelBak eddy, Defendants issued written
11   warranties as defined in 15 U.S.C. § 2301(6), which warranted that the CamelBak eddy was “spill-
12   proof.”
13             36.   In fact, the CamelBak eddy is defective because it leaks.
14             37.   By reason of Defendants’ breach of warranties, Defendants violated the statutory
15   rights due Plaintiff and Class members pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C.
16   §§ 2301 et seq., thereby damaging Plaintiff and Class members.
17             38.   Plaintiff and Class members were injured as a direct and proximate result of
18   Defendants’ breach because: (a) they would not have purchased the CamelBak eddy on the same
19   terms if the true facts were known about the product (b) they paid a price premium for the
20   CamelBak eddy due to Defendants’ promises that it was “spill-proof;” and (c) the CamelBak eddy
21   did not have the characteristics as promised by Defendants.
22                                              COUNT II
                                       (Breach Of Express Warranty)
23
               39.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
24
     paragraphs of this complaint.
25
               40.   Plaintiff brings this claim individually and on behalf of the members of the
26
     proposed Class and Subclass against Defendants.
27

28

     CLASS ACTION COMPLAINT                                                                            10
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 12 of 24



 1          41.     Defendants, as the designer, manufacturer, marketer, distributor, and/or seller,
 2   expressly warranted that the CamelBak eddy is “spill-proof.”
 3          42.     In fact, CamelBak eddy is not fit for such purpose because each of these express
 4   warranties are false and misleading.
 5          43.     As a direct and proximate cause of Defendants’ breach of express warranty, Plaintiff
 6   and Class members have been injured and harmed because: (a) they would not have purchased the
 7   CamelBak eddy on the same terms if the true facts were known about the product (b) they paid a
 8   price premium for the CamelBak eddy due to Defendants’ promises that it was “spill-proof;” and
 9   (c) the CamelBak eddy did not have the characteristics as promised by Defendants.
10                                            COUNT III
                            (Breach Of Implied Warranty Of Merchantability)
11
            44.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
12
     paragraphs of this complaint.
13
            45.     Plaintiff brings this claim individually and on behalf of the members of the
14
     proposed Class and Subclass against Defendants.
15
            46.     Defendants, as the designer, manufacturer, marketer, distributor, and/or seller,
16
     impliedly warranted that the CamelBak eddy is “spill-proof.”
17
            47.     Defendants breached the warranty implied in the contract for the sale of the
18
     CamelBak eddy because they could not pass without objection in the trade under the contract
19
     description, the goods were not of fair average quality within the description, the goods were not fit
20
     for the ordinary purposes for which such goods are used, and the goods do not conform to the
21
     promises or affirmations of fact made on the label. As a result, Plaintiff and Class members did not
22
     receive the goods as impliedly warranted by Defendants to be merchantable.
23
            48.     Plaintiff and Class members purchased the CamelBak eddy in reliance upon
24
     Defendants’ skill and judgment and the implied warranties of fitness for the purpose.
25
            49.     The CamelBak eddy was not altered by Plaintiff or Class members.
26
            50.     The CamelBak eddy was defective when it left the exclusive control of Defendants.
27

28

     CLASS ACTION COMPLAINT                                                                            11
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 13 of 24



 1          51.     Defendants knew that the CamelBak eddy would be purchased and used without
 2   additional testing by Plaintiff and Class members.
 3          52.     The CamelBak eddy was defectively designed and unfit for its intended purpose,
 4   and Plaintiff and Class members did not receive the goods as warranted.
 5          53.     As a direct and proximate cause of Defendants’ breach of express warranty, Plaintiff
 6   and Class members have been injured and harmed because: (a) they would not have purchased the
 7   CamelBak eddy on the same terms if the true facts were known about the product (b) they paid a
 8   price premium for the CamelBak eddy due to Defendants’ promises that it was “spill-proof;” and
 9   (c) the CamelBak eddy did not have the characteristics as promised by Defendants.
10                                              COUNT IV
                                            (Unjust Enrichment)
11
            54.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
12
     paragraphs of this complaint.
13
            55.     Plaintiff brings this claim individually and on behalf of the members of the
14
     proposed Class and Subclass against Defendants.
15
            56.     Plaintiff and Class members conferred benefits on Defendants by purchasing the
16
     CamelBak eddy.
17
            57.     Defendants have been unjustly enriched in retaining the revenues derived from
18
     Plaintiff and Class member’s purchases of the CamelBak eddy. Retention of those moneys under
19
     these circumstances is unjust and inequitable because Defendants misrepresented that the
20
     CamelBak eddy is “spill-proof.” This misrepresentation caused injuries to Plaintiff and Class
21
     members, because they would not have purchased the CamelBak eddy if the true facts were known.
22
            58.     Because Defendants’ retention of the non-gratuitous benefits conferred on them by
23
     Plaintiff and Class members is unjust and inequitable, Defendants must pay restitution to Plaintiff
24
     and Class members for its unjust enrichment, as ordered by the Court.
25

26   //

27   //

28   //

     CLASS ACTION COMPLAINT                                                                           12
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 14 of 24



 1                                               COUNT V
                         (Violation Of California’s Consumers Legal Remedies Act,
 2                                 California Civil Code §§ 1750, et seq.)
 3          59.       Plaintiff hereby incorporates by reference the allegations contained in all preceding
 4   paragraphs of this complaint.
 5          60.       Plaintiff brings this claim individually and on behalf of the members of the
 6   proposed California Subclass against Defendants.
 7          61.       California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), prohibits
 8   “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,
 9   benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,
10   affiliation, or connection which he or she does not have.”
11          62.       California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(7), prohibits
12   “[r]epresenting that goods or services are of a particular standard, quality, or grade, or that goods
13   are of a particular style or model, if they are of another.”
14          63.       California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(9),
15   disallows “[a]dvertising goods or services with intent not to sell them as advertised.”
16          64.       Defendants violated this provision by misrepresenting that the CamelBak eddy is
17   “spill-proof.”
18          65.       Plaintiff and the California Subclass suffered injuries caused by Defendants
19   because: (a) they would not have purchased the CamelBak eddy on the same terms if the true facts
20   were known about the product (b) they paid a price premium for the CamelBak eddy due to
21   Defendants’ promises that it was “spill-proof;” and (c) the CamelBak eddy did not have the
22   characteristics as promised by Defendants.
23          66.       On or about April 18, 2019, prior to filing this action, CLRA notice letters were
24   served on Defendants which complies in all respects with California Civil Code § 1782(a).
25   Plaintiff Lepkowski sent CamelBak Products and CamelBak International letters via certified mail,
26   return receipt requested, advising Defendants that they are in violation of the CLRA and
27   demanding that they cease and desist from such violations and make full restitution by refunding
28

     CLASS ACTION COMPLAINT                                                                               13
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 15 of 24



 1   the monies received therefrom. A true and correct copy of Plaintiff Lepkowski’s letter is attached
 2   hereto as Exhibit A.
 3          67.     Wherefore, Plaintiff seeks compensatory damages, punitive damages, attorneys'
 4   fees, and restitution of any ill-gotten gains due to Defendants’ acts and practices, as well as
 5   injunctive relief for this violation of the CLRA.
 6                                             COUNT VI
                           (Violation Of California’s Unfair Competition Law,
 7                       California Business & Professions Code §§ 17200, et seq.)
 8          68.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 9   paragraphs of this complaint.
10          69.     Plaintiff brings this claim individually and on behalf of the members of the
11   proposed California Subclass against Defendants.
12          70.     Defendants are subject to California’s Unfair Competition Law, Cal. Bus. & Prof.
13   Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and
14   include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
15   misleading advertising ….”
16          71.     Defendants’ misrepresentations and other conduct, described herein, violated the
17   “unlawful” prong of the UCL by violating the CLRA as described herein; the FAL as described
18   herein; and Cal. Com. Code § 2607.
19          72.     Defendants’ misrepresentations and other conduct, described herein, violated the
20   “unfair” prong of the UCL in that their conduct is substantially injurious to consumers, offends
21   public policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity of the
22   conduct outweighs any alleged benefits.
23          73.     Defendants violated the “fraudulent” prong of the UCL by making
24   misrepresentations about the CamelBak eddy, as described herein.
25          74.     Plaintiff and the California Subclass lost money or property as a result of
26   Defendants’ UCL violations because: (a) they would not have purchased the CamelBak eddy on
27   the same terms if the true facts were known about the product (b) they paid a price premium for the
28

     CLASS ACTION COMPLAINT                                                                             14
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 16 of 24



 1   CamelBak eddy due to Defendants’ promises that it was “spill-proof;” and (c) the CamelBak eddy
 2   did not have the characteristics as promised by Defendants.
 3                                            COUNT VII
                           (Violation Of California’s False Advertising Law,
 4                      California Business & Professions Code §§ 17500, et seq.)
 5          75.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 6   paragraphs of this complaint.
 7          76.     Plaintiff brings this claim individually and on behalf of the members of the
 8   proposed California Subclass against Defendants.
 9          77.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,
10   makes it “unlawful for any person to make or disseminate or cause to be made or disseminated
11   before the public in this state, … in any advertising device … or in any other manner or means
12   whatever, including over the Internet, any statement, concerning … personal property or services,
13   professional or otherwise, or performance or disposition thereof, which is untrue or misleading and
14   which is known, or which by the exercise of reasonable care should be known, to be untrue or
15   misleading.”
16          78.     Defendants committed acts of false advertising, as defined by §17500, by
17   misrepresenting that the CamelBak eddy is “spill-proof.”
18          79.     Defendants knew or should have known, through the exercise of reasonable care
19   that their representations about the CamelBak eddy were untrue and misleading.
20          80.     Defendants’ actions in violation of § 17500 were false and misleading such that the
21   general public is and was likely to be deceived.
22          81.     Plaintiff and the California Subclass lost money or property as a result of
23   Defendants’ FAL violations because: (a) they would not have purchased the CamelBak eddy on
24   the same terms if the true facts were known about the product (b) they paid a price premium for
25   CamelBak eddy due to Defendants’ promises that it was “spill-proof;” and (c) the CamelBak eddy
26   did not have the characteristics as promised by Defendants.
27

28

     CLASS ACTION COMPLAINT                                                                            15
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 17 of 24



 1                                              COUNT VIII
                                        (Negligent Misrepresentation)
 2
               82.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
 3
     paragraphs of this complaint.
 4
               83.   Plaintiff brings this claim individually and on behalf of the members of the
 5
     proposed Class and Subclass against Defendants.
 6
               84.   As discussed above, Defendants misrepresented that the CamelBak eddy is “spill-
 7
     proof.”
 8
               85.   At the time Defendants made these representations, Defendants knew or should
 9
     have known that these representations were false or made them without knowledge of their truth or
10
     veracity.
11
               86.   At an absolute minimum, Defendants negligently misrepresented and/or negligently
12
     omitted material facts about the CamelBak eddy.
13
               87.   The negligent misrepresentations and omissions made by Defendants, upon which
14
     Plaintiff and Class members reasonably and justifiably relied, were intended to induce and actually
15
     induced Plaintiff and Class members to purchase the CamelBak eddy.
16
               88.   Plaintiff and Class members would not have purchased the CamelBak eddy if the
17
     true facts had been known.
18
               89.   The negligent actions of Defendants caused damage to Plaintiff and Class members,
19
     who are entitled to damages and other legal and equitable relief as a result.
20
                                                  COUNT IX
21                                                 (Fraud)
22             90.   Plaintiff hereby incorporates by reference the allegations contained in all preceding
23   paragraphs of this complaint.
24             91.   Plaintiff brings this claim individually and on behalf of the members of the
25   proposed Class and Subclass against Defendants.
26             92.   As discussed above, Defendants provided Plaintiff and Class members with false or
27   misleading material information and failed to disclose material facts about the CamelBak eddy
28

     CLASS ACTION COMPLAINT                                                                            16
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 18 of 24



 1   being “spill-proof.” These misrepresentations and omissions were made with knowledge of their
 2   falsehood.
 3          93.    The misrepresentations and omissions made by Defendants, upon which Plaintiff
 4   and Class members reasonably and justifiably relied, were intended to induce and actually induced
 5   Plaintiff and Class members to purchase the CamelBak eddy.
 6          94.    The fraudulent actions of Defendants caused damage to Plaintiff, Class members,
 7   and Subclass members who are entitled to damages and other legal and equitable relief as a result.
 8                                       PRAYER FOR RELIEF
 9          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
10   judgment against Defendants, as follows:
11          a.     For an order certifying the nationwide Class and the Subclass under Rule 23 of the
12                 Federal Rules of Civil Procedure and naming Plaintiff as representative of the Class
13                 and Subclass and Plaintiff’s attorneys as Class Counsel to represent the Class and
14                 Subclass Members;
15          b.     For an order declaring the Defendants’ conduct violates the statutes referenced
16                 herein;
17          c.     For an order finding in favor of Plaintiff, the Class, and the Subclass on all counts
18                 asserted herein;
19          d.     For compensatory and punitive damages in amounts to be determined by the Court
20                 and/or jury;
21          e.     For prejudgment interest on all amounts awarded;
22          f.     For an order of restitution and all other forms of equitable monetary relief;
23          g.     For injunctive relief as pleaded or as the Court may deem proper;
24          h.     For an order awarding Plaintiff and the Class and Subclass their reasonable
25                 attorneys’ fees and expenses and costs of suit.
26          i.     Damages, restitution, and/or disgorgement in an amount to be determined at trial;
27                 and
28          j.     For such other and further relief as the Court may deem proper.

     CLASS ACTION COMPLAINT                                                                            17
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 19 of 24



 1                                  DEMAND FOR TRIAL BY JURY
 2         Plaintiff demands a trial by jury of all issues so triable.
 3

 4   Dated: August 8, 2019                         Respectfully submitted,
 5                                                 BURSOR & FISHER, P.A.
 6                                                 By:      /s/ Neal J. Deckant
                                                               Neal J. Deckant
 7
                                                   L. Timothy Fisher (State Bar No. 191626)
 8                                                 Neal J. Deckant (State Bar No. 322946)
                                                   1990 North California Boulevard, Suite 940
 9                                                 Walnut Creek, CA 94596
                                                   Telephone: (925) 300-4455
10                                                 Facsimile: (925) 407-2700
                                                   E-Mail: ltfisher@bursor.com
11                                                          ndeckant@bursor.com
12                                                 BURSOR & FISHER, P.A.
                                                   Scott A. Bursor (State Bar No. 276006)
13                                                 2665 S. Bayshore Dr., Suite 220
                                                   Miami, FL 31333
14                                                 Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
15                                                 E-Mail: scott@bursor.com
16
                                                   Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT                                                                     18
          Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 20 of 24



 1               CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2   I, Neal J. Deckant, declare as follows:
 3             1.     I am counsel for Plaintiff, and I am a partner at Bursor & Fisher, P.A. I make this
 4   declaration to the best of my knowledge, information, and belief of the facts stated herein.
 5             2.     The complaint filed in this action is filed in the proper place for trial because
 6   Defendants have continuous and systematic contacts with the State of California as to essentially
 7   render them “at home” in this State, and Defendants’ principal places of business are located in this
 8   State. Moreover, Defendants have purposefully availed themselves of the laws and benefits of
 9   doing business in this State, and Plaintiff’s claims arise out of the Defendants’ forum-related
10   activities. Furthermore, a substantial portion of the events giving rise to Plaintiff’s claims occurred
11   in this State, including Plaintiff’s purchase of the CamelBak eddy. Plaintiff also resides in this
12   District.
13             3.     Plaintiff Lepkowski alleges that she purchased a CamelBak eddy Water Bottle 25 oz
14   for approximately $15 from Sports Basement in Berkeley, California within the relevant time
15   period. See Compl. ¶ 4. Prior to her purchase, Plaintiff reviewed the labeling, packaging, and
16   marketing materials for the CamelBak eddy and saw the representation that it is purportedly “spill-
17   proof.” See id. Plaintiff Lepkowski understood these claims to be representations and warranties
18   by Defendants that the CamelBak eddy is purportedly “spill-proof” and free of defects that would
19   cause water to run, flow, or fall out of the bottle (i.e., leak). See id. Plaintiff Lepkowski
20   reasonably relied on Defendants’ representation that the CamelBak eddy is “spill-proof” when she
21   purchased the CamelBak eddy. See id. However, Plaintiff Lepkowski’s water bottle is defective
22   because it leaks and has actually leaked during prior use. See id.
23             4.     Plaintiff alleges that Defendants’ misrepresentations played a substantial part, and
24   so had been a substantial factor, in her decision to purchase a CamelBak eddy, in that “she would
25   not have purchased her CamelBak eddy if she had known that it was not, in fact, ‘spill-proof.’”
26   See id.
27

28
         Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 21 of 24



 1          I declare under the penalty of perjury under the laws of the United States and the State of
 2   California that the foregoing is true and correct, executed on August 8, 2019 at Walnut Creek,
 3   California.
 4

 5
                                                                  /s/ Neal J. Deckant
 6
                                                                      Neal J. Deckant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 22 of 24




                                                   EXHIBIT A
            Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 23 of 24




1990 N. CALIFORNIA BLVD.                                                     NEAL J. DECKANT
SUITE 940                                                                      Tel: 925-300-4455
W A L N U T C R E E K , CA 9 4 5 9 6                                           Fax: 9 2 5 - 4 0 7 - 2 7 0 0
www.bursor.com                                                             ndeckant@bursor.com

                                         April 18, 2019

Via Certified Mail – Return Receipt Requested

CamelBak Products, LLC
2000 S. McDowell Blvd.
Suite 200
Petaluma, CA 94954

CamelBak International, LLC
2000 S. McDowell Blvd.
Suite 200
Petaluma, CA 94954

Re:      Notice and Demand Letter Pursuant to U.C.C. §§ 2-313, 2-314, 2-607;
         the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.; and
         California’s Consumers Legal Remedies Act, Cal. Civil Code §§ 1750, et seq.

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by CamelBak
Products, LLC and CamelBak International, LLC (collectively, “CamelBak”) pursuant to U.C.C.
§ 2-607(3)(a) concerning breaches of express and implied warranties related to our client, Rachel
Lepkowski, and a class of all similarly situated purchasers of CamelBak eddy Water Bottles,
including the CamelBak eddy Water Bottle 32 oz, CamelBak eddy Water Bottle 25 oz,
CamelBak eddy Water Bottle 20 oz, Camelbak eddy Kids Water Bottle 12 oz, CamelBak Kids
Vacuum Insulated Stainless Water Bottle 12 oz, CamelBak eddy Kids Insulated Water Bottle 12
oz, CamelBak eddy Insulated Water Bottle 20 oz, CamelBak eddy Vacuum Insulated Stainless
Water Bottle 20 oz, and CamelBak eddy Glass Water Bottle 24 oz (the “Class”). This letter also
serves as a notice of violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.,
California’s Consumers Legal Remedies Act, Cal. Civil Code §§ 1750, et seq., including
subsections § 1770(a)(5), (7), and (9), and all other applicable federal and state laws.

       Our client purchased a CamelBak eddy Water Bottle 25 oz, which CamelBak repeatedly
misrepresented and warranted was “spill-proof.” Our client understood this to mean that water
would not run, flow, or fall out of her CamelBak eddy water bottle (i.e., leak). However, due to
a defect, CamelBak eddy Water Bottles leak, and have actually leaked for our client during prior
use. Accordingly, CamelBak violated the California CLRA and breached express and implied
warranties made to our client and the Class. See U.C.C. §§ 2-313, 2-314; California Civil Code
§§ 1750, et seq.
            Case 3:19-cv-04598-SK Document 1 Filed 08/08/19 Page 24 of 24
                                                                                         PAGE 2


        On behalf of our client and the Class, we hereby demand that CamelBak immediately
(1) issue a mandatory recall of CamelBak eddy Water Bottles and (2) make full restitution to all
purchasers of the CamelBak eddy of all purchase money obtained from sales thereof.

        We also demand that CamelBak preserve all documents and other evidence which refer
or relate to any of the above-described practices including, but not limited to, the following:

       1.       All documents concerning the design, packaging, labeling, manufacturing,
                and redesign process for the CamelBak eddy Water Bottles;

       2.       All tests of the CamelBak eddy Water Bottles, whether performed by
                CamelBak or any other third-party entities;

       3.       All documents concerning the pricing, advertising, marketing, and/or sale
                of the CamelBak eddy Water Bottles;

       4.       All communications with customers involving complaints or comments
                concerning the CamelBak eddy Water Bottles;

       5.       All documents concerning communications with any retailer involved in
                the marketing or sale of the CamelBak Water Bottles; and

       6.       All documents concerning the total revenue derived from sales of the CamelBak
                eddy Water Bottles.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                      Very truly yours,



                                                      Neal J. Deckant
